Citation Nr: 0732604	
Decision Date: 10/17/07    Archive Date: 10/26/07

DOCKET NO.  04-44 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected coronary artery disease (CAD) with myocardial 
infarction (MI), currently evaluated as 10 percent disabling, 
to include restoration of a previously-assigned 30 percent 
disability rating.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected residuals of a fracture of the 
right fourth metacarpal.

3.  Entitlement to an increased (compensable) disability 
rating for service-connected bilateral pes planus.

4.  Entitlement to service connection for sinusitis.

5.  Entitlement to service connection for acid reflux 
disease, claimed as  secondary to service-connected CAD with 
MI.




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1981 to June 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 2004 and November 2004 rating 
decisions of the Department of Veteran Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

Procedural history

In a September 1992 rating decision, the RO granted service 
connection for  
CAD with MI; a 30 percent disability rating was assigned.  
Service connection was also granted for a history of fracture 
of the right fourth metacarpal, and a noncompensable (zero 
percent) disability rating was assigned.

In May 2003, the veteran contacted the RO, asking for 
increased ratings for his two service-connected disabilities, 
as well as service connection for a number of other claimed 
disabilities, including sinusitis, pes planus and acid reflux 
disease.  
The veteran's May 2003 claims were denied in the June 2004 
rating decision.  Moreover, the rating assigned for the 
veteran's CAD disability was proposed to be reduced to from 
30 percent to 10 percent disabling.  The veteran disagreed, 
and the RO issued a statement of the case (SOC) in November 
2004.  The veteran submitted a substantive appeal [VA Form 9] 
in December 2004.  

In a November 2004 rating decision, the RO granted service 
connection for bilateral pes planus.  A noncompensable rating 
was assigned.  The RO interpreted comments in the December 
2004 VA Form 9 as a notice of disagreement as to the assigned 
disability rating.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) [where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second Notice of Disagreement must thereafter be timely filed 
to initiate appellate review of "downstream" issues such as 
the compensation level assigned for the disability].  The RO 
issued a SOC as to the issue of an increased rating for pes 
planus in March 2005.     

In a July 2005 VA Form 646, the veteran's representative 
stated that the veteran disagreed with the initial disability 
rating for service-connected pes planus.  The representative 
further suggested that a 10 percent rating would be 
appropriate.  This communication, although not styled as a 
substantive appeal, meets the requirements for a substantive 
appeal and was timely filed.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.201, 20.302 (2006).   Accordingly, 
this issue is in appellate status.

Clarification of issues on appeal

As described above, after the veteran field a claim for an 
increased rating for his service-connected CAD, the RO 
reduced the rating from 30 percent to 10 percent   Thus, the 
appeal contains the related matters of the veteran's 
entitlement to an increased rating as well as restoration of 
the previously-assigned 30 percent rating.  For the sake of 
convenience, the Board has combined these into one issue.

With regard to the issue of entitlement to service connection 
for acid reflux disease, the record reveals that RO denied 
service connection on a direct basis in the June 2004 rating 
decision.  However, the veteran and his representative have 
consistently contended that the acid reflux disease is 
secondary to the service-connected CAD.  
The issue has therefore been recharacterized by the Board.



Remanded issues

All issues are REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.

Issue not on appeal

One of the issues which was denied by the RO in the June 2004 
rating decision was entitlement to service connection for arm 
pit cysts.  In the December 2004 VA Form 9, the veteran 
stated "At this time I am not experiencing a problem with 
arm cysts."  In a September 2007 informal brief, the 
veteran's representative stated that because the veteran did 
not have a right armpit cyst condition, the claim for service 
connection of that condition was withdrawn.  The Board finds 
that the veteran's withdrawal of his appeal as to that issue 
meets the requirements of 38 C.F.R. § 20.204 (2006).  Thus, 
the issue regarding entitlement to service connection for 
right armpit cysts is considered withdrawn and is no longer 
in appellate status.  


REMAND

Reasons for remand

For reasons expressed below, the Board finds that all issues 
on appeal must be remanded for additional evidentiary and 
procedural development.

Notice concerns

Under 38 U.S.C.A. §§ 5103, 5103A (West 2006), VA must notify 
the claimant and the claimant' s representative, if any, of 
any information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of what 
the evidence must show to support a claim.  Moreover, VA is 
obligated to inform the veteran that he may send any evidence 
he believes may support his claim, in compliance with the 
requirements of 38 C.F.R. § 3.159(b).  After careful review, 
the Board has concluded that the statutory notice 
requirements have not been satisfied with respect to the 
issues on appeal.  

In July 2003, the veteran was sent a notice letter which did 
not comply with the VCAA.  That letter was in terms of the 
submission of new and material evidence, even though this was 
not a factor with respect to all of the veteran's claims, 
with the possible exception of the pes planus claim.  The 
Board specifically notes that the veteran was not informed 
what the evidence must show to support a claim for service 
connection, secondary service connection or an increased 
disability rating.  

Additionally, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans 
Claims (the Court) observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  The Court further 
held that the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for service connection, 
section 5103(a) and section 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

After review of the record, the Board further finds that the 
notice requirements of Dingess have not been met.  The last 
action by the RO on this case appears to have been in May 
2005, before the Dingess decision was rendered by the Court.

The Board must therefore remand this case to the agency of 
original jurisdiction because the record does not show that 
the veteran was provided adequate statutory notice and the 
Board is without authority to do so.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.)  [38 C.F.R. § 19.9(a)(2)(ii), giving the Board 
direct authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b)].  

The secondary service connection claim

As discussed in the Introduction above, the veteran is 
seeking service connection for gastrointestinal disease as 
secondary to his service-connected CAD.  The RO has not 
considered the theory of secondary service connection and no 
SOC has been issued addressing it.  Moreover, as noted above, 
the veteran has not received proper notice of what the 
evidence must show to support such a claim.

In order to establish service connection for a claimed 
disorder on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).   In this case, there appears to be evidence that 
arguably satisfies element (1), and element (2) is obviously 
satisfied.  The nexus issue, in its present state, raises 
questions that must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. 
§ 3.159(c)(4) (2005) [a medical examination or opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim].

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must issue a corrective VCAA 
letter in order to ensure that all 
notification required by the VCAA is 
completed, specifically to include sending 
a letter to the veteran which complies 
with the requirements of 38 C.F.R. § 
3.159(b) and the notice requirements 
announced in Dingess.

2.  VBA should refer the veteran's VA 
claims folder to a physician, who should 
render and opinion as to whether it is a s 
likely as not that any currently diagnosed 
gastrointestinal disability is related to 
the veteran's service-connected 
cardiovascular disease, to include any 
medication prescribed therefor.  
If physical examination and/or diagnostic 
testing of the veteran is deemed to be 
necessary by the reviewing physician, such 
should be accomplished.  A report should 
be prepared and associated with the 
veteran's VA claims folder. 

3.  After undertaking any additional 
development it deems necessary, VBA should 
again review the record and readjudicate 
the veteran's claims.  If the decision 
remains unfavorable to the veteran, in 
whole or in part, a supplemental statement 
of the case (SSOC) should be prepared.  
The veteran and his representative should 
be provided with the SSOC and an 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



